DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 stand rejected:

Claims 1, 12 and 13 are about an “information processing system” “method” (using a “processor”) and “recording medium” respectively that are “configured” to “detect” “an emotional condition of a user” (“for example, an unpleasant feeling” spec. Par. 0025 lines 6+), to be “designated emotional state” which is “separate” “from a normal state” (“a usual emotion” (spec. Par. 0038 line 4)). The key is that this “emotion condition” of the “user” became “separate” “from a normal state” as a result of “a person who is a factor” (“For example” “the factor is umbrella” by the “person” in a “train” (spec. Par. 0067 last 6 lines)) and who is “present around  the user”. Following this the “information processing system” “notifie[s]” “people around the user”  of this “user’s” “designated emotional state”. 
These teachings even when read in light the specification, do not amount to any technique that cannot be done in the mind; i.e., of course we all intuitively even without knowing someone in a crowd, if we hear an unusually loud voice by a person facing another person, know he is somehow angry and very likely due to his interaction with other person. Indeed anyone around him would notice that without even any need to be informed.
Therefore these claims recite nothing other than  mental processes.
In these claims other than recitation of “system” (in claim 1), “method” (using a “processor” in claim 12) and “recording medium” (claim 13), nothing in the claim elements precludes their steps from practically being performed in the mind; that is under the broadest reasonable interpretation, the steps cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it fails within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application, In particular, the claims only recite one additional element, e.g. using a “system”, “method” enabled by a “processor” and/or “recording medium” at a high-level of generality (i.e., as a generic processor performing generic computer functions). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claims are therefore directed to an abstract idea.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “system” and/or “recording medium” to perform the limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are thus not patent eligible.
The dependent claim 2 teaches the “detect[ion]” is based on “facial expression” (e.g. “acquired using a camera” indicating “grimance” being “higher” “than” “normal” (spec. Par. 0055 last 4 lines)), and/or “voice information” (e.g. “speaking” “louder than a threshold” (spec. Par. 0040 last 3 lines)). These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
Claim 3 uses “facial expression” “and contents of mumbling of the user” to determine the “designated emotional state” being “frustration”; These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
Claim 4 uses “degree of smiling, a tone of a conversation”; These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
Claim 5 uses any one of a “microphone” “image” and/or “contact” and/or “odor” “sensor”; These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
Claim 6 assesses the “emotional state” or “condition” based on “user facing a same direction” for a certain “period of time”; These can all be done by a human and do not require any special machine or anything that cannot be done in the mind. For example an accident can cause spectators all turn into the direction of accident responsible for emotional change of one or more people.

claim 7 assesses the same thing when plurality of “nearby” people “are facing a same direction”; The same example as in Claim 6 applies here.
Claim 8, requires “an agent of an agent service” to “notify agents of people nearby of the designated emotional state”. For example people closer to where an emotional change attributed to e.g. an accident of e.g., a feast fight can notify by their cell phones those who are further away and unable to see the fight.
Claims 9-10 assess the “designated emotional state” based on a “dialogue” between the “user” and an “agent” and in particular “based on contents of answers provided by the user”; These can all be done by a human who can hear the “dialogue” and do not require any special machine or anything that cannot be done in the mind.
Finally claim 11 teaches the “system” simply “notifies” “nearby” “people” of a “return” to “normal” should it assess the “user” has “return[ed]” to a “normal state”. These can all be done by a human and do not require any special machine or anything that cannot be done in the mind.
This case does not appear directed to a technological area either, and nor cause any improvement to functioning of any of the devices it is using, also does not lead to any transformation of any state of matter. 

Claim 13 recites an embodiment of the applicants' invention directed towards a ”recording medium on which is recorded a program” “causing a computer to function”.  It is noted, however, the recitation of the medium in the specification is not exclusory with respect to  “recording medium” types as no specific and limiting definition of “recording medium” is provided.  Thus, under the broadest reasonable interpretation, the full claim scope of "recording medium" would include non-statutory mediums such as carrier waves.
As per the recent USPTO notice signed by director David Kappos on 1/26/2010:  “The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24,2009; p. 2.”
The scope of “recording medium” therefore includes signal-based mediums.  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory.  Since the scope of “recording medium" includes these non-statutory instances, claim 13 is directed to non-statutory subject matter.
The examiner suggests replacing the phrase “recording medium” to “non-transitory recording medium”, which would exclude signal type embodiment and thereby overcome the 35 U.S.C. 101 rejection of the said claim.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11-12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO et al. (US 2018/0078188).


Regarding claim 1, KANEKO et al. do teach an information processing system (title, Abstract)
comprising a control unit configured to perform control such that, when an emotional condition of a user is detected as being a designated emotional state having a certain amount of separation or more from a normal state (¶ 0131 lines 2+: “estimator” (part of an information processing system) “estimates a type of stress of the target user”, i.e., see step “S200” in Fig. 7: “STRESS LEVEL OF EACH USER” (an emotional condition of e.g.  the “target user” (a user)) “>FIRST THRESHOLD” (has a certain amount of separation from a normal state); ¶ 0031 lines 3-4: “stress caused by an emotion of the user”)
and a person who is a factor of the designated emotional state is estimated as being present around the user (¶ 0131 lines 7+ referring to step “S300” in Fig. 7: “CAUSE ESTIMATION PROCESSING”: “the estimator 12” (part of the information processing system) “estimates an assailant” (estimates a person who is a factor attributing to that “stress” (emotional condition or state) of the “target user” (user) and is present around the user) “who is a cause of the interpersonal stress, using life log data used for the estimation”),
people around the user are notified of the designated emotional state (¶ 0132 sentence 2 (referring to the step “S400” in Fig. 7: “NOTIFICATION CONTENT DETERMINATION PROCESSING” step “S400”): “In the notification content determination processing in step S400, the notifier 13” (part of the information processing system) “determines a notification target person out of people having contact relation with the user using a result of the estimation” (notifies other “people” (e.g. “target person”) of the designated emotional state of the “target user” (the user)), wherein the other people comprise of e.g., fellow “employees” and/or “school” classmates (¶ 0028), i.e., people around the user)). 
KANEKO et al. do not specifically disclose the “assailant” (the person who is a factor) and the “target person” among “people” (people around the user) to be simultaneously around the “target user” (the user), when the “assailant” harms the “target user” and the “target person” is “notified”.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “NOTIFICATION CONTENT DETERMINATION PROCESSING” to notify the “target person” (people around the “target user” (the user)) when the “assailant” (the person who is the factor of “stress” (emotional state)) assaults the “target user” even when the “target person” is nearby both the “assailant” as well as the “target user” to help the “target person” either avoid the “assailant” and/or have him help the “target user”.

Regarding claim 2, KANEKO et al. do teach the information processing system according to claim 1, wherein the control unit is configured to detect the emotional condition in accordance with any of biological information, a facial expression, and voice information of the user (¶ 0039: “a generator that generates stress” (the emotional condition is detected) “data using the biological data” (using biological information)).

Regarding claim 3, KANEKO et al. do teach the information processing system according to claim 1, wherein the control unit is configured to detect that the user is in the designated emotional state at a certain frustration level or higher in accordance with any of a heart rate, a facial expression, and contents of mumbling of the user (¶ 0126 sentence 1:  “The generator 11 calculates a stress level” (detect a certain frustration level associated with “stress” (emotional state)) “at the detection time point “Aug. 2, 2016 10:30” of the one biological data “the heart rate Ba11, . . . ” using the heart rate Ba11” (based on heart rate)). 

Regarding claim 5, KANEKO et al. do teach the information processing system according to claim 1, wherein the control unit is configured to estimate that a person who is a factor of the designated emotional state is present nearby when there is a change in sensor data acquired by any of a microphone, an image sensor, a contact sensor, and an odor sensor in synchronization with a change in the emotional condition (page 17 second column lines 18+: “the second sensor detects, as the life log data, image data including an image of the user” (an image sensor used or the e.g. “target user” (the user)) “when the stress level of the user even exceeds the first threshold but an expression of the user recognized from image data included in the life-log data indicates that the user has no stress” (to determine the “stress” (changes in emotional condition)).

Regarding claim 11, KANEKO et al. do teach the information processing system according to claim 1, wherein the control unit is configured to after requesting an agent of an agent service being used by the user or the agent service to notify agents of people nearby of the designated emotional state and when a return of the user to an emotional condition in a normal state is detected, request the agent of the agent service being used by the user or the agent service to notify the agents of people nearby of the return of the designated emotional state to an emotional condition in a normal state (page 17 second column lines 18+: “the second sensor” (an agent) “detects, as the life log data, image data including an image of the user”  “when the stress level of the user even exceeds the first threshold but an expression of the user recognized from image data included in the life-log data indicates that the user has no stress” (which detects a user is either in a normal state or has returned to a normal state) “the notifier does not notify the user of the result and does not notify the notification target person of the notification content” (does not provide any “notification” pertaining to “stress” (emotional condition) to “target person” (people nearby) which equates to notifying them that the “user” (user) is in normal state)).

Regarding claim 12, KANEKO et al. do teach an information processing method (title, Abstract)
Comprising
A processor (¶ 0108 lines 1+: “The controller 10 is configured by a microcomputer including a CPU (Central Processing Unit)” (a processor)), 
 performing control such that, when an emotional condition of a user is detected as being a designated emotional state having a certain amount of separation or more from a normal state (¶ 0131 lines 2+: “estimator” (part of an information processing system) “estimates a type of stress of the target user”, i.e., see step “S200” in Fig. 7: “STRESS LEVEL OF EACH USER” (an emotional condition of e.g.  the “target user” (a user)) “>FIRST THRESHOLD” (has a certain amount of separation from a normal state); ¶ 0031 lines 3-4: “stress caused by an emotion of the user”)
and a person who is a factor of the designated emotional state is estimated as being present around the user (¶ 0131 lines 7+ referring to step “S300” in Fig. 7: “CAUSE ESTIMATION PROCESSING”: “the estimator 12” (part of the information processing system) “estimates an assailant” (estimates a person who is a factor attributing to that “stress” (emotional condition or state) of the “target user” (user) and is present around the user) “who is a cause of the interpersonal stress, using life log data used for the estimation”),
people around the user are notified of the designated emotional state (¶ 0132 sentence 2 (referring to the step “S400” in Fig. 7: “NOTIFICATION CONTENT DETERMINATION PROCESSING” step “S400”): “In the notification content determination processing in step S400, the notifier 13” (part of the information processing system) “determines a notification target person out of people having contact relation with the user using a result of the estimation” (notifies other “people” (e.g. “target person”) of the designated emotional state of the “target user” (the user)), wherein the other people comprise of e.g., fellow “employees” and/or “school” classmates (¶ 0028), i.e., people around the user)). 
KANEKO et al. do not specifically disclose the “assailant” (the person who is a factor) and the “target person” among “people” (people around the user) to be simultaneously around the “target user” (the user), when the “assailant” harms the “target user” and the “target person” is “notified”.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “NOTIFICATION CONTENT DETERMINATION PROCESSING” to notify the “target person” (people around the “target user” (the user)) when the “assailant” (the person who is the factor of “stress” (emotional state)) assaults the “target user” even when the “target person” is nearby both the “assailant” as well as the “target user” to help the “target person” either avoid the “assailant” and/or have him help the “target user”.

Regarding claim 13, KANEKO et al. do teach a recording medium on which is recorded a program for causing a computer to function (¶ 0087: “The present disclosure may be realized as a computer program for causing a computer to execute the characteristic processing included in the stress management method. It goes without saying that the computer program can be distributed via a computer-readable nontransitory recording medium such as a CD-ROM or a communication network such as the Internet”)
as a control unit configured to perform control such that, when an emotional condition of a user is detected as being a designated emotional state having a certain amount of separation or more from a normal state (¶ 0131 lines 2+: “estimator” (part of an information processing system) “estimates a type of stress of the target user”, i.e., see step “S200” in Fig. 7: “STRESS LEVEL OF EACH USER” (an emotional condition of e.g.  the “target user” (a user)) “>FIRST THRESHOLD” (has a certain amount of separation from a normal state); ¶ 0031 lines 3-4: “stress caused by an emotion of the user”)
and a person who is a factor of the designated emotional state is estimated as being present around the user (¶ 0131 lines 7+ referring to step “S300” in Fig. 7: “CAUSE ESTIMATION PROCESSING”: “the estimator 12” (part of the information processing system) “estimates an assailant” (estimates a person who is a factor attributing to that “stress” (emotional condition or state) of the “target user” (user) and is present around the user) “who is a cause of the interpersonal stress, using life log data used for the estimation”),
people around the user are notified of the designated emotional state (¶ 0132 sentence 2 (referring to the step “S400” in Fig. 7: “NOTIFICATION CONTENT DETERMINATION PROCESSING” step “S400”): “In the notification content determination processing in step S400, the notifier 13” (part of the information processing system) “determines a notification target person out of people having contact relation with the user using a result of the estimation” (notifies other “people” (e.g. “target person”) of the designated emotional state of the “target user” (the user)), wherein the other people comprise of e.g., fellow “employees” and/or “school” classmates (¶ 0028), i.e., people around the user)). 
KANEKO et al. do not specifically disclose the “assailant” (the person who is a factor) and the “target person” among “people” (people around the user) to be simultaneously around the “target user” (the user), when the “assailant” harms the “target user” and the “target person” is “notified”.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “NOTIFICATION CONTENT DETERMINATION PROCESSING” to notify the “target person” (people around the “target user” (the user)) when the “assailant” (the person who is the factor of “stress” (emotional state)) assaults the “target user” even when the “target person” is nearby both the “assailant” as well as the “target user” to help the “target person” either avoid the “assailant” and/or have him help the “target user”.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO et al., and further in view of Nichols (US 2012/0225633).
Regarding claim 4, KANEKO et al. do not specifically disclose the information processing system according to claim 1, wherein the control unit is configured to detect that the user is in the designated emotional state as an emotion with a certain level of positiveness or higher in accordance with any of a degree of smiling, a tone of a conversation, and contents of the conversation of the user.
Nichols does teach the information processing system according to claim 1, wherein the control unit is configured to detect that the user is in the designated emotional state as an emotion with a certain level of positiveness or higher in accordance with any of a degree of smiling, a tone of a conversation, and contents of the conversation of the user (¶ 0084: “For alerts involving threat to life or limb, the system would need to be silently activated so as not to alert or antagonize an assailant. The system would also need to shut off voice response from a call recipient. In other words, once an emergency message is sent to the police, the phone or PDA” (associated with a user subject of an assault) “would need to cut off incoming conversation” (based on contents of conversation) “so as to avoid an assailant overhearing a conversation from the responder” (would feel positive that the “assailant” (person who is a factor) is avoided and police is on the way)). 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “personal security system” of Nichols into the “NOTIFICATION CONTENT DETERMINATION PROCESSING” of KANEKO et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable KANEKO et al. “system” “to be silently activated so as not to alert or antagonize an assailant” as disclosed in Nichols ¶ 0084 sentence 1.

Claim(s)  6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO et al., and further in view of Ang (US Patent 4,624,389).
Regarding claim 6, KANEKO et al. do not specifically disclose the information processing system according to claim 1, wherein the control unit is configured to estimate that a person who is a factor of the designated emotional state is present nearby when it is detected that the user is facing a same direction for a certain period of time in synchronization with a change in the emotional condition.
Ang does teach the information processing system according to claim 1, wherein the control unit is configured to estimate that a person who is a factor of the designated emotional state is present nearby when it is detected that the user is facing a same direction for a certain period of time in synchronization with a change in the emotional condition (Col. 2 lines 10+: “the method is carried out by spraying in a direction” (same direction) “of the assailant’s face” (as the “assailant” (the person who is a factor and is nearby)) “disabling the assailant” “for a period of time” (for a certain period of time) “to permit the victim” (as the user viewing the “assailant”) “to escape”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of Ang into those of KANEKO et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable users of the KANEKO to “prevent[] personal attacks” by “assailants” as disclosed in Ang abstract last sentence.

Allowable Subject Matter
Claim 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
June 18th 2022.